DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 and 14-20 are currently pending. Claim 13 has been cancelled. 

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered.  

With regard to the Applicant’s arguments against the previous rejection of claims 1-3 and 6-10 under 35 U.S.C. §102, as allegedly being anticipated by U.S. Patent Application Publication No. 2017/0183135 to Pic ("Pic"),  the Applicant submits the following,
“…Claim 13 was not rejected over Pic. Claim 1 has been amended to incorporate claim 13. Claim 13 has been canceled. Accordingly, this rejection should be withdrawn.”

	Examiner response,
The Pic prior art has been carefully reviewed.  The newly incorporated spacer element of now cancelled claim 13, is disclosed by the glue element “36” in figure 6.  A 
With regard to the Applicant’s arguments against the previous rejection of claims 4, 5, 9-13 and 20 under 35 U.S.C. §103(a), as allegedly being unpatentable over U.S. Patent Application Publication No. 2017/0183135 to Pic ("Pic") in view of Forster (US 2018/0123220), the Applicant submits the following,
“Forster describes creating cavities in the inlay. Forster does not disclose or suggest a spacer element. Therefore, the Examiner has failed to establish prima facie case of obviousness. Accordingly, this rejection should be withdrawn.”
Examiner response,
The Applicant’s arguments against Forster have been carefully considered but are not persuasive. Absent a recitation in the Applicant’s claim(s) that the “spacer element” is comprised of a specific material or is defined by a specific structure, the Examiner disagrees that air cavity 108, disclosed in fig. 2B of Forster, fails to correspond to a spacer element. Air Cavity 108, while formed by an indentation within the substrate 104, establishes a separation between tag components and a metallic surface (see [0008]). Air cavity 108 and therefore reasonably corresponds to a spacer element, as broadly claimed.  
With regard to the Applicant’s following remarks, 
“Applicant respectfully traverses each of the Examiner's rejections and each of the Examiner's assertions regarding what the prior art shows or teaches, even if not expressly discussed herein.”

Examiner response,
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by PIC (US 2017/0183135).
Regarding claim 1,
PIC teaches a RFID label for use with a container having a lid, the RFID label comprising:
a substrate component ([0051] teaches tape 10);
a RFID antenna (12) formed on the substrate component; and
a RFID chip (14) coupled to the RFID antenna; and

    PNG
    media_image1.png
    520
    490
    media_image1.png
    Greyscale

wherein the RFID label is attached to an external surface of the lid ([0014] teaches gluing tape 10 to lid 18; [0038] teaches that cork 18 functions as the “Sealing element” and is therefore reasonably corresponds to the “lid” of the claim; while [0052] teaches that a protective cap 32 may be utilized, said cap is not required, in fact [0054] teaches that the cap 32 may be absent, therefore the attached label 10 will be positioned at the outermost surface), wherein there is a spacer element (36) positioned between the RFID antenna (12) and the lid (18) (figure 6, provided above, illustrates a glue layer 36  which corresponds to a “spacer element” positioned between antenna 12 and lid 18).
Regarding claim 2,
PIC teaches that the RFID antenna comprises a conductor sheet and a slot formed into the conductor sheet ([0037] teaches an antenna 12 in fig. 1 comprises track 12-1 (slot) formed on a conductive surface of tape 10). 
Regarding claim 3,
PIC teaches that the slot comprises a closed end and an open end (slot (see track 12-1) is shown in fig. 1 as comprising a closed end (connection to capacitor C1s) and an open end (via 16a)). 
Regarding claim 6,
Pic teaches that the container is a vial ([0033] Contactless anti-counterfeiting devices, for example of NFC type, are provided hereinafter for containers, in particular bottles or vials).
Regarding claim 7,
Pic teaches that the container is used to store medication, biological samples, liquids, or powders ([0051] teaches in FIG. 3 that the label is applied a bottle of wine 30.)
Regarding claim 8,
Pic teaches that the RFID chip is in electrical communication with the conductor sheet ([0036] teaches that a microcircuit 14 is affixed to the substrate 10 with a conductive adhesive). 
Regarding claim 9,
Forster teaches that the RFID chip may functions as a digital memory ([0053] teaches that the NFC tag can be read by a customer i.e., functions as a memory).
Regarding claim 10,
Forster teaches that the RFID chip is encoded with information relating to a content of the container ([0053] teaches that the NFC tag can be read by a customer thereby confirming that the product conforms to the information provided by the tag.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 9-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIC (US 2017/0183135) in view of Forster (US 2018/0123220).
Regarding claim 4,
PIC teaches the label of claim 1 but fails to teach the antenna configuration as recited. Forster teaches that the RFID antenna is a slotted-loop antenna (see 112 in fig. 4B). Before the effective filing date of the invention, it would have been obvious to modify Pic per the teachings of Forster, utilizing any variety of antennas including a 
Regarding claim 5,
Forster teaches that the RFID antenna generates a top-side field ([0008, 0032] teaches a provision of effective data reading even in instances wherein the tag is placed on a difficult substrate thus reasonably teaching a top-sided field). 
Regarding claim 9,
Forster teaches that the RFID chip may functions as a digital memory ([0004] teaches that the RFID chip includes a programmed ROM). 
Regarding claim 10,
Forster teaches that the RFID chip is encoded with information relating to a content of the container ([0004] teaches that the RFID chip may be written to so as to include information about the attached product). 
Regarding claim 11,
Forster teaches that the RFID antenna is located spaced apart from any metal component of the container ([0008] teaches a recognized need in the art to establish a separation between a RFID tag and a metallic surface; [0009] teaches forming a cavity to create said separation; Fig. 2B teaches cavity 108). 

Regarding claim 12,
Forster teaches that the RFID antenna generates a read range of greater than one inch ([0007] teaches the need for reading a RFID tag from a short or long distance by an RFID reader, either short/long distances corresponding to the recited read range). 
Regarding claim 20,
The limitations of claim 20 are rejected for the same reasons set forth in the rejection of claim 1 by the Pic prior art.  Additionally, Forster teaches achieving a read range of greater than one inch with a RFID reader ([0007] teaches the need for reading a RFID tag from a short or long distance by an RFID reader, either short/long distances corresponding to the recited read range). 
Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIC (US 2017/0183135) in in view of Forster (US 2018/0123220) and further in view of Forster (US 2015/0339566).
Regarding claim 14,
PIC teaches a RFID label for use with a container having a lid, the RFID label comprising:
a substrate component ([0051] teaches tape 10); and
a RFID chip (14) coupled to the RFID antenna; and
Pic fails to expressly teach that the container may have a metal component, and the RFID label comprises: a RFID sloop antenna formed on the substrate component; and a spacer element positioned between the RFID antenna and the metal component.
  teaches attachment to a metal component ([0008] teaches a recognized need in the art to establish a separation between a RFID tag and a metallic surface), and the RFID label comprises: a substrate component (104); a RFID antenna (102) formed on the substrate component; a RFID chip (106) coupled to the RFID antenna; and a spacer element positioned between the RFID antenna and the metal component ([0008] teaches a recognized need in the art to establish a separation between a RFID tag and a metallic surface; [0009] teaches forming a cavity to create said separation; Fig. 2B teaches cavity 108).
Before the effective filing date of the invention, it would have been obvious to modify Pic per the teachings of Forster, thus providing a RFID label which is capable of be read when placed on container made of problematic materials.
Pic in combination with Forster (US 2018/0123220) fails to teach that the RFID antenna is a sloop antenna.  
FORSTER (US 2015/0339566) teaches in [0022] a wireless communication device including an RFID chip 12, with an antenna 14 electrically coupled to the RFID chip 12. In the illustrated embodiment, the antenna 14 is of the hybrid loop-slot antenna type, generally referred to as a “sloop” antenna. 
Before the effective filing date of the invention, it would have been obvious to further modify Morris per the teachings of Forster(US 2015/0339566), providing hybrid antenna structure having some features of loop antennas and some features of slot antennas, while overcoming the null spots that may occur in traditional loop and slot antennas. 

Regarding claim 15,
Pic teaches that the RFID label is adhered to an external surface of a lid of the container ([0014] teaches gluing tape 10 to lid 18; [0038] teaches that cork 18 functions as the “Sealing element” and is therefore reasonably corresponds to the “lid” of the claim; while [0052] teaches that a protective cap 32 may be utilized, said cap is not required, in fact [0054] teaches that the cap 32 may be absent, therefore the attached label 10 will be positioned at the outermost surface.)
Regarding claim 16,
Morris teaches that the container is a vial ([0033] Contactless anti-counterfeiting devices, for example of NFC type, are provided hereinafter for containers, in particular bottles or vials).
Regarding claim 17,
Forster’220 teaches that the RFID antenna is a slotted-loop antenna (see 112 in fig. 4B illustrates a slotted portion 112 in connection with an RFID chip).  Forster’566 further teaches in [0022], use of a sloop antenna.
Regarding claim 18,
Forster’220 teaches that the RFID antenna generates a top-side field ([0008, 0032] teaches a provision of effective data reading even in instances wherein the tag is placed on a difficult substrate thus reasonably teaching a top-sided field). 

Regarding claim 19,
Forster’220 teaches that the RFID antenna generates a read range of greater than one inch ([0007] teaches the need for reading a RFID tag from a short or long distance by an RFID reader, either short/long distances corresponding to the recited read range). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689